Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Reply filed by Applicants on 12/09/2021 is hereby acknowledged.  Applicants arguments when taken together with the claim amendments have overcome the rejection of the claims under 35 USC 112b and 35 USC 112a.  The cancellation without prejudice of claims 7, 12 and 16 is hereby acknowledged.  Claims 1-5, 8-11, 13-15 and 17 are pending and examined herein on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-11, 13-15 and 17  remain rejected under 35 U.S.C. 103 as being unpatentable over Li et al (2013 Plant Journal Biology 11:1080-1091) in view of Albacete et al (2015 Journal of Experimental Biology 66:863-878), in view of Roitsch et al (1995 Plant Physiol. 108:285-294) and further, in view of Abramson et al (USPGPUB20130227724).
The claims are drawn to transgenic maize plants, cells and tissue therefrom and methods of enhancing tolerance to abiotic stress, nucleic acids and vectors and methods of producing ethanol or methane all comprising transgenic maize plants comprising a nucleic acid capable of expressing a Chenopodium rubrum cell wall invertase.
Li et al teach transforming maize with cell wall invertases from Arabidopsis, rice and maize showing improved grain yield, biomass and starch content (see figure 2 and Table 1 in particular, but results throughout demonstrate the effects of the transgenes), plant tissue and parts therefrom as well as vectors and nucleic acids.
Li et al do not teach the above plants and methods wherein the cell wall invertase is from Chenopodium rubrum, codon optimization, or methods of producing ethanol or methane.
Chenopodium rubrum, wherein the tomato has increased tolerance to drought stress, wherein the Chenopodium rubrum cell wall invertase was specifically chosen because it was well characterized for its effects (see paragraph spanning page 864 to page 865 detailing studies on this specific gene) and specifically screened the resultant plants for growth under drought stress conditions (see figure 1).
Roitsch et al teach SEQ ID NO:1 (see Genbank accession below).
Abramson et al teach transgenic plants including corn with cell wall alterations for use in producing biofuels such as ethanol (see claims 13, 28 and claim 30, and example 6, for example) as well as codon optimization for intraspecies gene transfer (see definition of “codon optimization and 4 paragraphs following for in-depth discussion).
At the time of filing, producing transgenic maize to overexpress cell wall invertases was known in the art as demonstrated by Li et al.  Additionally, the property of increasing abiotic stress tolerance specifically from Chenopodium rubrum was known in the art as demonstrated by Albacete et al.  The specific cell wall invertase was known in the art as of 1995 (see GenBank accession below) Furthermore, codon optimization and methods of producing ethanol when increasing biomass in maize were known as demonstrated by Abramson.
It would have been obvious to one of ordinary skill in the art to overexpress cell wall invertase in maize as taught by Li et al, using the Chenopodium rubrum invertase as taught by Albacete et al for the purpose of conferring drought stress tolerance as taught and suggested by Albacete and one would have been motivated to do so based on the well-characterized nature of this particular gene as taught by Albacete.  Using such maize for biofuel production 
LOCUS       X81792                  1952 bp    mRNA    linear   PLN 05-NOV-1997
DEFINITION  C.rubrum CIN1 mRNA for extracellular invertase.
ACCESSION   X81792
VERSION     X81792.1
KEYWORDS    beta-fructofuranosidase; invertase.
SOURCE      Oxybasis rubra (red goosefoot)
  ORGANISM  Oxybasis rubra
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; Caryophyllales; Chenopodiaceae; Chenopodioideae;
            Atripliceae; Oxybasis.
REFERENCE   1
  AUTHORS   Roitsch,T., Bittner,M. and Godt,D.E.
  TITLE     Induction of apoplastic invertase of Chenopodium rubrum by
            D-glucose and a glucose analog and tissue-specific expression
            suggest a role in sink-source regulation
  JOURNAL   Plant Physiol. 108 (1), 285-294 (1995)
   PUBMED   7784506
REFERENCE   2
  AUTHORS   Roitsch,T.
  TITLE     Direct Submission
  JOURNAL   Submitted (20-SEP-1994) T. Roitsch, Inst fuer Zellbiologie &
            Pflanzenphys., Universitaet Regensburg, 93040 Regensburg, FRG
  REMARK    revised by [3]
REFERENCE   3  (bases 1 to 1952)
  AUTHORS   Ehness,R.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-NOV-1997) Rainer Ehness, Roitsch, Inst fuer
            Zellbiologie & Pflanzenphys., Universitaet Regensburg, 93040
            Regensburg, FRG
COMMENT     On Nov 8, 1997 this sequence version replaced gi:550320.
FEATURES             Location/Qualifiers
     source          1..1952
                     /organism="Oxybasis rubra"
                     /mol_type="mRNA"
                     /db_xref="taxon:3560"
                     /tissue_type="suspension cultur cells"
                     /clone_lib="lambda gt10"
                     /note="L."
     gene            1..1952
                     /gene="CIN1"
     CDS             26..1747
                     /gene="CIN1"
                     /EC_number="3.2.1.26"
                     /codon_start=1
                     /product="beta-fructofuranosidase"
                     /protein_id="CAA57389.1"
Q42691"
                     /db_xref="InterPro:IPR001362"
                     /db_xref="InterPro:IPR008985"
                     /db_xref="InterPro:IPR013148"
                     /db_xref="InterPro:IPR013189"
                     /db_xref="InterPro:IPR018053"
                     /db_xref="UniProtKB/TrEMBL:Q42691"
                     /translation="MASYKLPKQVILLLVSLLFFCYGVVELQAAQSPPSNQPYRTAYH
                     FQPRKNWINDPNGPMLFKGIYHLFYQYNPNGVKLRGPPVWGHSTSKDLVNWMPQPLTM
                     EPEMAANINGSWSGSATILPGNKPAILFTGLDPNYEQVQVLAYPKDLNDPYLKEWFLA
                     PKNPVMFPTPQNQINATSYRDPTTAWMLPDGNWRVLIGKSKRRQRGLSLLYRSRDFVH
                     WVKAKHPLYSYERSGMWECPDFFPVYKNGNTMGIDTSVIGPNIKHVLKVSLDVSKHDV
                     YTIGGYDTKKDAYTPDVGFMNDSSLRYDYGKYYASKTFYDGAKKERILLGWANESSSE
                     EDDAKKGWSGIHTIPRTIWLDKSGNQLIQWPISNIEKLRQKSPVFKLYGKLIKGGSLN
                     EVSGITAAQADVEISFKIKDLENVEKFDASWTNPQLLCSQKGGSVKGGLGPFGLMTFQ
                     ASKGLEEYTAVFFRIFKAYDNKYVVLMCSDQSRSSLNPTNDKTTYGSFVDVNPVREDL
                     SLRVLIDHSVVESFGAKRKECVTARVYPTLAINEKACNLYVFNNGKSDVEITGLTAWS
                     MKKASIA"
ORIGIN      
        1 gcattaatat tcacatccat tattcatggc ttcctataag ttaccaaaac aagtgatttt
       61 gttacttgtt tctctcctct tcttctgcta tggcgttgtt gagcttcaag ccgcgcaatc
      121 tccaccttcg aatcaacctt atcgaacggc ctaccatttt caaccacgca aaaactggat
      181 caacgatcct aatggaccaa tgctattcaa aggcatatac cacctatttt atcaatacaa
      241 ccctaatggt gtaaaattac ggggtccgcc ggtgtggggt cactcaacct caaaggatct
      301 agtaaactgg atgccacaac cattaacaat ggagccagaa atggcagcca acattaatgg
      361 aagttggtcg ggttcagcca ctatactccc aggaaataaa ccggcaattc tctttactgg
      421 acttgaccca aattatgaac aagtccaagt tttagcctac cctaaagatt taaatgaccc
      481 ttatcttaaa gaatggtttt tggcaccaaa aaatccagtc atgttcccta ccccacagaa
      541 tcaaatcaat gccacctcgt accgggaccc aacgacagcg tggatgctgc cagatggcaa
      601 ttggagagtg ctcattggaa agtccaaaag gagacagcgt ggattgtcct tattatatag
      661 aagcagagat tttgttcatt gggttaaagc taaacaccct ttatattctt atgaacgtag
      721 tggcatgtgg gaatgtcccg attttttccc tgtttataaa aacggtaaca caatgggtat
      781 agatacgtct gtaattggtc ctaatattaa gcatgtactc aaagttagct tagatgtaag
      841 taagcatgat gtttatacaa ttggaggata tgatactaag aaggatgcgt atactcctga
      901 tgtgggtttc atgaacgact cgagtttaag gtatgattat ggtaaatatt acgcctccaa
      961 gacattttac gacggtgcta agaaagagag gattttgctt ggttgggcta atgagtcttc
     1021 gagtgaggaa gatgacgcta aaaagggatg gtctgggatt cacactattc caagaacgat
     1081 ttggcttgac aaatcaggga accagttgat tcaatggcca atttcaaata ttgaaaaatt
     1141 gagacaaaaa tccccagtgt tcaaattata cggcaaatta atcaaaggag gttcactaaa
     1201 tgaagtgtct ggcattactg cagcacaggc agatgtagaa atatcattca aaatcaagga
     1261 cttggagaat gtggagaagt ttgatgcaag ttggactaac ccacagctgc tttgtagcca
     1321 aaagggtggc tcagtcaaag gtgggctcgg accgtttggg ttgatgactt ttcaggcttc
     1381 caagggttta gaagagtata cagctgtctt tttcagaatt ttcaaagcct atgacaataa
     1441 atatgtggtc cttatgtgca gtgaccaaag caggtcttct ctgaatccga caaatgacaa
     1501 aacaacttat ggatcttttg tggatgttaa tcctgttcgt gaagatctgt ccttgagagt
     1561 tttgattgat cattcagtgg tggagagctt tggagcaaaa aggaaagaat gtgtaacagc
     1621 aagagtttat cccacattgg caattaatga aaaggcttgc aatttatatg tcttcaacaa

     1741 tgcttaactc aaattaaatt agctcattca aaaatcaatt tcgcccgatt ttagaggaat
     1801 atatgatgat aattattgca ttcattcaca taattttatg tagttttttt cgttgattga
     1861 agagtacaat catgtacaca gtggaacaca cagtagtagg aaaatgtcaa tgtatatttt
     1921 tcttcggaat taattaatac tgagtaaaaa gc

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. 
Applicants urge that none of the references teach or disclose or suggest a maize plant with recited maize plant comprising the nucleic acid capable of expressing a Chenopodium rubrum cell wall invertase, let alone an invertase according to SEQ ID NO:1 wherein expression results in a maize plant with enhanced tolerance to osmotic stress and an increased biomass yield (see pages 7-8 of response).
This is not persuasive because the references above establish that the state of the art was advanced to the point that transforming maize with cell wall invertases for the purpose of biomass yield was known as evidenced by Li et al.  Furthermore, not only was the transformation of Chenopodium rubrum cell wall invertase known in plants, it was known to result in increased tolerance to abiotic stress as demonstrated by Albacete et al.  Accordingly, one of ordinary skill in the art would have been specifically pointed to Chenopodium rubrum cell wall invertase specifically for drought resistance.  The above references establish that in the prior art it was known and taught to transform maize with ectopic cell wall invertases for the purposes of increased biomass as demonstrated by Li et al.  There would have been more than enough reason for expectation of success in transforming maize with an ectopic cell wall invertase as a result.  Secondly, the prior art establishes that specifically expressing Chenopodium rubrum cell wall invertase in plants led to drought stress tolerance.  This successful expression of this particular gene in plants would be more than enough motivation to also express this gene in maize for the purposes of drought stress tolerance.  One of ordinary skill in the art need not have been motivated by the same motivation as the instant inventors to arrive at the same invention wherein the results of said expression are inherent to the properties of the expressed polypeptide or polynucleotide.  In other words, one of ordinary skill in the art would not have had to predict both effects to be motivated to practice and make the invention according to the instant claims.  However, it is noted that both effects were observed in expressing cell wall invertases ectopically in plants such that one of ordinary skill in the art would have had at the very least the reason to at least think both effects might be possible, wherein they would have been pointed to use the instantly claimed cell wall invertase.  
Applicants urge that Affidavit filed on 12/09/2021 by Dr. Pioch establish surprising and unexpected results.
The Affidavit filed on 12/09/2021 by Dr. Pioch has been carefully considered, however it is unpersuasive regarding the above rejection, for the following reasons:
As established in the prior office action, and mentioned above, it would not be required to have the same motivation as the instant inventors to arrive at the claimed invention.  One of ordinary skill in the art observing the result of Albacete, for example, and wanting to improve drought tolerance in maize, and understanding the previously successful ectopic expression of cell wall invertases established by Li et al would have been motivated, at the time of filing, to transform maize with Chenopodium rubrum cell wall invertase with the express purpose of increasing drought resistance.  While the increase in biomass may or may not have been 
Dr. Pioch references synergistic effects and unique combinations of the instant invention.  This is confusing as such terms are usually associated with the expression of multiple genes, usually two or more genes, but the instant invention is not drawn to such a combination.  It is unclear what “combination” is envisioned that is considered patentably distinct from the prior art.  In the event that it is the expression of the Chenopodium rubrum cell wall invertase in maize, ie the combination of the expression of the gene with the host plant species type, the Examiner contends that motivation has been established for this combination.  It is noted that Applicants contention that the results in wheat would lead to a teaching away, are not part of the prior art record and would not have been available to one of ordinary skill at the time of filing, however, even if such teachings had been available it is contended that the teachings of Li et al are ample motivation for transforming a maize plant with cell wall invertase as instantly claimed, particularly for drought tolerance as established and taught by Albacete.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663